Case 1:19-Cv-02786 Document 1 Filed 03/28/19 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

------- x
ERlK HOOVER,
Civil Action No.
l 9-cv-
Plaintiff,
-against- COl\/IPLAINT

LYNNE TILTON, W. RANDALL JONES,
PATRIARCH PARTNERS, LLC,
STILA STYLES, LLC, and STILA COSMETICS,

Defendants.

 

x
Plaintiff, Erik Hoover, by his attorney, the Law Offlces of Eric Dinnocenzo, for his

complaint against defendants, alleges as follows:

INTRODUCTION

l. Over the past three decades, plaintiff, Erik Hoover has held high-level
positions in the cosmetics industry, including with L’Oreal and working in close
collaboration with celebrity figures ln the late summer of2018, he experienced employment
discrimination in this sector for the first time, when the defendants rejected him for a Vice-
President of Marketing position with defendant Stila Cosmetics simply because he is a male.

2. At his interview in downtown Manhattan with defendant W. Randall Jones,
who is the “right-hand man” of defendant Lynne Tilton, a powerful and controversial Wall
Street financier who is the principal owner of the corporate defendants-_whom J ones has
touted as “the richest self-made woman in America”_plaintiff was expressly informed that
Tilton wanted a female for the position. Later in a recorded phone call, J ones jokingly
acknowledged to Mr. Hoover that he would need a “seX change” in order to get the position.

1

Case 1:19-Cv-02786 Document 1 Filed 03/28/19 Page 2 of 10

Hoover was not hired for the position. The discrimination that occurred here is clear and
indisputable-_after all, it is on tape_and no matter what defendants may say in response, it

was a motivating factor in the failure-to-hire plaintiff

PARTIES
3. Plaintiff, Erik Hoover, is a resident of the County of Queens, State of New
York.
4. Defendant Lynne Tilton is, upon information and belief, a resident of the

State of New Jersey. She is the principal owner and Chief Executive Officer of defendants
Patriarch Partners, LLC, Stila Styles, LLC and Stila Cosmetics. Her office is located in
Manhattan.

5. Defendant W. Randall J ones (“Jones”) is, upon information and belief, a
resident of the County of New York, State of New York. He is a Managing Director of
Patriarch Partners, LLC. He also manages and controls defendants Stila Styles, LLC and
Stila Cosmetics.

6. Defendant Patriarch Partners, LLC (“Patriarch”) is a foreign limited liability
company organized under the laws of the State of Delaware with a principal place of
business in the County of New York, State of New York. Patriarch is an investment firm
that owns numerous companies, and it regularly conducts business in the State of New
York. Patriarch is managed and controlled by Lynne Tilton, who is its principal owner.

7. Defendant Stila Styles, LLC is a foreign limited liability company organized
under the laws of the State of Delaware with a principal place of business located in the

State of California.

Case 1:19-Cv-02786 Document 1 Filed 03/28/19 Page 3 of 10

8. Defendant Stila Cosmetics is the business and brand name of Stila Styles,
LLC (both referred to herein as “Stila”) with a principal place of business located in the
State of California. Stila is a cosmetics company that sells its products in major retail
stores. Stila has an executive office is in the same location as the Patriarch office.

9. Stila regularly conducts business in the State of New York and is referred to
as a Lynne Tilton company on its website. Stila’s employees are subject to supervision,
direction, and control by the other defendants to this action.

lO. Lynne Tilton and Patriarch both own, manage, and control Stila.

ll. Lynne Tilton takes an active role in the many companies that she owns
individually and/or through Patriarch. These companies, including Stila, are an extension
of her business holdings and are intended to reflect her reputation and are managed and
controlled by her, especially at the top levels to which plaintiff was applying for a position.

12. Upon information and belief, Patriarch and Stila are part of a single,
integrated enterprise, making the former liable for unlawful discrimination carried out by
the latter. This is because there is an interrelation of operations, centralization of labor
relations, common management, and common ownership or financial control.

JURISDICTION AND VENUE

l3. Defendants’ Patriarch, Tilton and J ones principal place of business is located

in the Southern District of New York.

l4. Defendants regularly conduct business in the Southern District of New York.

l$. The events that gave rise to this action occurred in the Southern District of

New York.

l6. Defendants Patriarch and Stila’s contacts with the Southern District are

3

Case 1:19-Cv-02786 Documentl Filed 03/28/19 Page4 of 10

sufficient to subject it to personal jurisdiction there if the district was a separate state.
l7. This Court has subject matter jurisdiction against defendants under 28 U.S.C.
§ l33l and against defendants Stila and Lynne Tilton under 28 U.S.C. § 1332. This Court
has supplemental jurisdiction over the New York City law claims pursuant to 28 U.S.C. §
l 3 67.
l8. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §
l 3 91 .
PRE-SUIT NOTICES AND FILINGS
l9. On or about October 18, 2018, plaintiff filed a Charge of Discrimination
against defendants with the New York City District Office of the Equal Employment
Opportunity Commission (“EEOC”), Charge No. 520-2019-00288, alleging unlawful
discrimination and failure to hire based on his sex and gender.
20. On March 8, 2019, the EEOC issued a Notice of Right to Sue Notice.
2l. This lawsuit has been timely filed within 90 days of plaintiffs receipt of the
notice.
FACTUAL BACKGROUND
22. As stated, over the past three decades, plaintiff Erik Hoover has held high-
level positions in the cosmetics industry, including at brand names such as L’Oreal, and he
has worked with celebrities including Cindy Crawford. During his career, he has developed

multiple number-one selling products He takes a creative approach to developing and

marketing cosmetics products.

23. ln April 2016, Hoover applied for a top marketing position with Jane

Case 1:19-Cv-02786 Document 1 Filed 03/28/19 Page 5 of 10

Cosmetics, one of Patriarch’s affiliated companies. He was called in for a meeting with
defendant Jones, who was enthusiastic about him as a candidate

24. In an April 13, 2016 email, Jones wrote to Hoover that he was “very impressed
by your background and track record.” However, it was agreed between them that Jane
Cosmetics might not be a good fit, because while it sells mass market cosmetics, Hoover’s
experience is with high-end or prestige cosmetics. Importantly, J ones also wrote in the
email: “l only wish we had met before we hired a new head of marketing at Stila_you
would have been perfect.” The two agreed to keep in touch in case other more suitable
opportunities arose.

25. Two years later, Hoover saw a job posting on LinkedIn for Senior Vice
President of Marketing at Stila and submitted an application. This was the job that J ones had
earlier said he would be “perfect” for.

26. Hoover was invited to Stila’s office for an interview, and so on August 30,
2018, he went to One Liberty Plaza in Manhattan where he met with J ones and Richard
White, Executive Director of Talent Acquisition for Patriarch.

27. Defendants Patriarch and Lynne Tilton own, manage, and operate Stila.
Further, J ones takes an active role in the management of Stila. Patriarch, Tilton and J ones
exercise supervisory authority over the top-level executives at Stila including hiring, firing,
supervision, discipline, and compensation of top-level executives

28. J ones was very positive throughout the interview, again telling Hoover that he
would be a perfect fit for the position and that he thought highly of his creative abilities. He
then stated that the problem was that Lynne Tilton told him that she wanted to hire a woman

for the position. At that point, White cast his head downward as if recognizing the

5

Case 1:19-Cv-02786 Document 1 Filed 03/28/19 Page 6 of 10

inappropriateness of the remark. J ones continued on to say that it would be important for
Hoover to “sway” Tilton upon meeting her.

29. Understanding that he had just been subjected to sex and gender
discrimination, Hoover subsequently, on September 5, 2018, placed a follow up phone call to
J ones that he recorded. During the call, Hoover mentioned that Tilton wanted to hire a
woman for the position, and then asked if there was anything that he could do in support of
his candidacy, to which Jones replied, “Other than a sex change?”

30. Of note, during the call, Jones made reference to Hoover having “great
creativity” which is further evidence that his sex and gender were the reason he was not
hired.

31. At all relevant times, J ones was acting in his capacity as an employee of
Patriarch and Tilton, and with the authority to participate in and make hiring decisions for
Stila.

32. After the phone call, Hoover was never called in for another interview or
contacted by or on behalf of defendants He was never hired for the position, nor was it
explained to him if and why he was rej ected.

33. Job advertisements for the specific position were publicly-distributed on the
internet after the September 5, 2018 phone call.

34. Hoover was discriminated against based on his sex and gender. If he was not a
male, he would have been hired for the position, and his status as a male was certainly a
motivating factor in the failure or refusal to hire him. Thus, the failure to hire Hoover was
based on his sex and gender. Of note, the cosmetics industry is dominated by female as

opposed to male executives

Case 1:19-Cv-02786 Document 1 Filed 03/28/19 Page 7 of 10

35. Hoover has suffered damages, including but not limited to: back pay and front

pay, lost employment benefits, and mental anguish and emotional distress.
First Cause of Action - Declaratorv Relief (against all defendants)

36. Plaintiff incorporates the foregoing paragraphs as if they have been alleged
herein.

37. Defendants wrongfully discriminated against plaintiff under federal and city anti-
discrimination laws.

38. Plaintiff seeks a declaration of the rights and obligations of the parties by this
Court in accordance with the applicable provisions of law relating to declaratory judgments

39. Plaintiff seeks and is entitled to a declaratory judgment establishing that the
defendants engaged in unlawful discrimination under the federal and city anti-discrimination
laws.

Second Cause of Action - Permanent Iniunction ( against all defendan§)

40. Plaintiff incorporates the foregoing paragraphs as if they have been alleged
herein.

41. Plaintiff seeks and is entitled to injunctive relief directing and ordering that
defendants hire him for the employment position he interviewed for, and would be in, but for
their unlawful treatment, and to make him whole in terms of accrued benefits such as
seniority, bonuses, retirement benefits, medical coverage, vacation and sick time.

Third Cause of Action: Title VII (Patriarch and Stila)

42. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth

herein.

Case 1:19-Cv-02786 Document 1 Filed 03/28/19 Page 8 of 10

43. At all relevant times, defendants Patriarch and Stila had 15 or more

employees Upon information and belief, they had over 500 employees

44. Defendants have discriminated against plaintiff on the basis of his gender in
violation of Title Vll of the Civil Rights Act (42 U.S.C. 2000e et. seq.) by subjecting
plaintiff to disparate treatment based upon his sex and failing to hire him.

45. As a result, plaintiff has suffered damage.

46. Defendants’ conduct was willful, intentional, done with malice and reckless
indifference to his rights, and defendants knew or should have known it was in violation of
Title Vll, entitling plaintiff to an award of punitive damages

Fourth Cause of Action: New York City HumanLights Law ( all defendants)

47. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth
herein.

48. Defendants have discriminated against plaintiff on the basis of his gender in
violation of New York City Human Rights Law (Title 8 of the Administrative Code of New
York City) by subjecting plaintiff to disparate treatment based upon his gender and failure to
hire him.

49. As a result, plaintiff has suffered damage

50. Defendants’ conduct was done with willful and wanton negligence,
recklessness and conscious disregard for the rights of plaintiff or with conduct so reckless as

to amount to such disregard, and defendants knew or should have known it was in violation
of the New York City Human Rights Law, entitling plaintiff to an award of punitive

damages

Case 1:19-Cv-02786 Document 1 Filed 03/28/19 Page 9 of 10

Fifth Cause of Action - New York City Human Rights Law (Aiding and Abetting) (0nll
defendant Jones)

51. Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth
herein.

52. Defendant J ones was instrumental in condoning and carrying out the unlawful
discrimination engaged in by the other defendants He acknowledged that Tilton was using
discriminatory factors in the,hiring process and executed on them.

53. J ones engaged in conduct that aided and abetted the unlawful discrimination of
the other defendants against plaintiff

54. Jones’s conduct was done with williiil and wanton negligence, recklessness,
and conscious disregard for the rights of plaintiff or with conduct so reckless as to amount to
such disregard, and defendants knew or should have known it was in violation of the New
York City Human Rights Law, entitling plaintiff to an award of punitive damages

JURY DEMAND

Plaintiff demands a trial by jury on all issues

PRAYER FOR RELIEF

WHEREFORE, plaintiff respectfully requests the Court to enter judgment in his favor

and against defendants and to accord him the following relief:

(a) A declaration that defendants have engaged in unlawful discrimination based
on sex and gender;

(b) An injunction directing defendants to hire plaintiff and place plaintiff in the
employment position he Would be in but for their unlawful treatment, and to
make him whole in terms of accrued benefits such as seniority, bonuses,
retirement benefits, medical coverage, and vacation and sick time;

(c) Back pay with prejudgment interest and all the fringe benefits to which
plaintiff is entitled;

Case 1:19-Cv-02786 Document 1 Filed 03/28/19 Page 10 of 10

(d) Compensatory damages for plaintiff s non-economic injuries, including his
mental anguish and emotional distress;

(e) Alternatively, if plaintiff s hiring by defendants is not ordered, an award of
front pay;

(f) Punitive damages;
(g) An award of reasonable attorney’s fees;
(h) Interest, costs and disbursements; and

(i) Such other legal and equitable relief or may be just and proper under the
circumstances

Dated: New Y;”ork, New York
March§§, 2019

LAW OFFICES OF

 

Attorney for Plaintiff

469 Seventh Avenue
Suite 121 5

New York, NY 10018
(212) 933-1675
eric@dinnocenzolaw.com

10

